DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of claims 1-3 in the reply filed on 08/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “judging unit” in claims 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “Judging unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Fig. 9 merely repeat the function without any structure to perform the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the  claimed invention.
Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Marinier et al. (US 2012/0008600).
Marinier discloses a method for maintaining timer relating to an uplink synchronization, the method comprising: if an expired timer relating to an uplink synchronization is a timer relating to an uplink synchronization associated with a band corresponding to a primary cell and if there is arrival of uplink data, initiating by a terminal a random access procedure (the UE may identify at least one of the one or more uplink carriers that may be capable of random access channel (RACH) communication for the selected at least one UL CC set [Fig. . steps 208-212] (The UE may only initiate random access on UL CC corresponding to a PCell [0093]). Step 216: the UE may configured to either start the TAT or restart the TAT [0105]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada (US 2012/0257513) in view of Marinier et al. (US 2012/0008600).
Regarding claim 1, Yamada discloses a base station comprising: a judging unit configured to judge whether a band to be uplink adjusted includes only a band corresponding to a primary cell; and a transmitter configured to transmit a command for the band corresponding to the primary cell when the judging unit determines that the band to be uplink adjusted includes only the band corresponding to the primary cell (UE may adjust its uplink transmission timing for PUCCH, PUSCH and/or SRS of a primary cell [PCell] based on a timing advance command from eNB, when the eNB wants to change the UL transmission timing of the UE [0097]. A timing advance command scheduled in any servicing cell in a group that includes the PCell downlink may be used for an uplink transmission timing adjustment for the PCell uplink [0106]. Timing advance command may be transmitted from and eNB to the UE at any timing. Whether the received timing advance command is for the PCell or PSCell may be distinguished based on which searching cell 119, 121 that the timing advance command is scheduled in may be identifying a cell that has a HARQ entity, a PDCCH or a PDSCH for timing advance command (claimed: judging unit that identifies timing adjustment for PCell) [0105]. This clearly shows that the eNB determines that the band to be uplink adjusted includes only the band corresponding to the primary cell). Yamada does not expressly discloses that a timer relating to an uplink synchronization for the band corresponding to the primary cell is restarted.  
Marinier teaches maintaining alignment with multiple uplink carriers. More specifically, Marinier teaches that because of TAT expiry, the WTRU may only be allowed to perform RACH for PCell DL. In other words, the WTRU may only initiate random access on UL/DL CC pair (e.g. the PCell) using single carrier operation according to R8/9 selectin and transmission principles [0093]. Fig. 2 shows: step 210, the WTRU may initiate a RACH communication on at least one of the identified uplink carrier for the selected UL CC. step 214, apply the TA value to each of the one or more uplink carrier that comprise the selected at least one UL CC set. Step 216: the WTRU may configured to either start the TAT or restart the TAT [0105].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yamada with the teaching of Marinier in order to provide a system that TA may be variable that controls an adjustment of the time at which a WTRU may be allowed to transmit within allotted timeslots [0060].

Regarding claim 2, Yamada discloses wherein the transmitter is further configured to transmit a command for the band to be uplink adjusted and the band corresponding to the A timing advance command scheduled in any servicing cell in a group that includes the PCell downlink may be used for an uplink transmission timing adjustment for the PCell uplink [0106]. Timing advance command may be transmitted from and eNB to the UE at any timing. Whether the received timing advance command is for the PCell or PSCell may be distinguished based on which searching cell 119, 121 that the timing advance command is scheduled in may be identifying a cell that has a HARQ entity, a PDCCH or a PDSCH for timing advance command). Marinier teaches that because of TAT expiry, the WTRU may only be allowed to perform RACH for PCell DL. In other words, the WTRU may only initiate random access on UL/DL CC pair (e.g. the PCell) using single carrier operation according to R8/9 selectin and transmission principles [0093]. Fig. 2 shows: step 210, the WTRU may initiate a RACH communication on at least one of the identified uplink carrier for the selected UL CC. step 214, apply the TA value to each of the one or more uplink carrier that comprise the selected at least one UL CC set. Step 216: the WTRU may configured to either start the TAT or restart the TAT [0105].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yamada with the teaching of Marinier in order to provide a system that TA may be variable that controls an adjustment of the time at which a WTRU may be allowed to transmit within allotted timeslots [0060].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindoff et al. (US 2014/0112155) discloses methods and devices for radio link monitoring.
Loehr et al. (US 2014/0029586) discloses propagation delay difference reporting for multiple component carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SABA. TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        September 28, 2021